                                                                          ÿ¡¢£¤ÿÿÿ¥¦§¨©ªÿÿÿÿ¤«¬­ÿ®¯°¯ÿÿÿ¡±ÿÿ¦²ÿ³
                                                                          Case 2:17-cv-03007-APG-VCF Document 272 Filed 08/06/20 Page 1 of 4

                                                                            ÿ
                                                                      1     ;<=>?@AÿBCÿDEFGH<IJÿDFKCÿL?AM<GGHAÿNOPÿRSTÿUVTWXÿ
                                                                            ÿHZZ@H[ÿ\?=]M?IJÿDFKCÿL?AM<GGHAÿNOPÿRSTÿUVTWXÿ
                                                                           Y^< =>H__Hÿ̀a@<HabJÿDFKCÿL?AM<GGHAÿNOPÿRSTÿUVTWXÿ
                                                                      2     ÿc;DDdefggdÿ^h;`D;ÿiifÿ
                                                                      3    2::ÿD?FGÿ\@jk?@Aÿ\_lACJÿeGHCÿ18::ÿ
                                                                           mj@Gÿi?aAH@A?_HJÿmiÿ333:1ÿ
                                                                      4    nH_oÿ954ÿ491p112:ÿ
                                                                           m;<?==>F<?M<   _CDE
                                                                                            Hoÿ9FG5H4<Ip3qr
                                                                                                          43pM_
                                                                                                             56?2kC
                                                                                                                  4ÿ=ÿjMÿ
                                                                      5               @ A
                                                                            Y^<
                                                                              HZZ=@>HH[_C_\?  =]@M?     Ibqr M_  ??kC ==jjMÿ
                                                                                                                           ÿÿ
                                                                      6                   H C̀a     <H a   qr M_   kC     Mÿ
                                                                             ÿ
                                                                      7      f><__<EÿhCÿe<_lHFG@<JÿDFKCÿ
                                                                      8      dHl?A?ÿ\?@ÿdjCÿ11276ÿ
                                                                             c;DDdefggdÿ^h;`D;ÿiifÿ
                                                                      9      3993ÿsjk?@Aÿsar>HFÿf?@]k?[JÿeGHCÿ4::ÿ
                                                                             i?FÿtHr?FJÿdtÿ89169ÿ
                                                                     1:      nH_oÿ7:2p978p4249ÿ
                                                                             m?boÿ954p333p4256ÿ
          7885ÿ 3 43ÿ 7ÿ




                                                                     11      f><__<ECe<_lHFG@<qrM_?kC=jMÿ
                          7'(ÿ)*!+,ÿ*$-+.ÿ/0(ÿÿ)1,ÿ-+1&ÿ
 ÿÿÿ7ÿ6ÿ!!ÿ




                                                                     12      ÿ
                                                                             u<MvH@_[ÿ^?bFjIp;aF>GjIÿÿ
                                    ÿ"ÿ5#ÿ$%&ÿ




                                                                     13      dHl?A?ÿ\?@ÿdjCÿ5:65ÿÿ
                                                                             c@Hrj@[ÿu@?HMH@ÿ
                                                                     14      wggfD;ÿiDtDdegdJÿfChCÿ
                                                                             1835ÿt<__?rHÿwHIGH@ÿw<@=_Hÿ
                                                                     15      i?FÿtHr?FJÿdtÿ89134ÿ
                                                                             noÿ L7:2xÿ366p1125ÿ
234456




                                                                     16      moÿ L7:2xÿ366p1857ÿ
                                                                     17      ]@aF>GjIq=jjEH@_HlHIFjIC=jMÿ
                                                                             r]@?HMH@q=jjEH@_HlHIFjIC=jMÿÿ
                                                                     18      ÿ
                                                                             yzzPO{W|}ÿ~POÿNSV{zV~~}ÿ
                                                                     19      ÿ
                                                                     2:                                                  dnD`ÿenhnDeÿ̀en;wnÿwg;nÿ
                                                                                                                              `en;wnÿgmÿdDth`hÿ
                                                                     21      ÿ
                                                                             `h^gd`ÿ;Deg;neÿCeCÿwgiiDwngdÿÿw?FHÿdjCoÿ2o17p=lp3::7phfcptwmÿ
                                                                     22      `DtDigf^DdnJÿiiwJÿ?ÿ̀H_?k?@Hÿi<M<GHAÿ ÿ
                                                                     23      i<?v<_<G[ÿwjME?I[Jÿ                                         ÿ
                                                                             ÿ                                                           ÿ
                                                                     24                                         f_?<IG<ZZJÿ               85ÿ 885ÿ/83ÿ4 "4ÿ8ÿ/ 4ÿ
                                                                                          lCÿ                                               63347 ÿ342 3 52ÿ626ÿ
                                                                     25      ÿ                                                            674 ÿ 885ÿ8ÿ6 66ÿ4/ÿ
                                                                             ;DD`ÿsDdÿÿheegwhnDeJÿiiwÿAv?ÿ                                        +!+ÿ
                                                                     26      n^Desh;DÿDnÿnDh^Jÿ?ÿB?F><IrGjIÿ ÿ
                                                                     27      i<M<GHAÿi<?v<_<G[ÿwjME?I[ÿ\;hd`gdÿ ÿ
                                                                             ;DD`Jÿ?Iÿ<IA<l<Aa?_ÿ?IAÿ=<G<HIÿjZÿG>HÿeG?GHÿjZÿ                            ÿÿ
                                                                     28      B?F><IrGjIÿn;Dtg;ÿsDdJÿ?Iÿ<IA<l<Aa?_ÿ
                                                                             ?IAÿ=<G<HIÿjZÿw?I?A?ÿnsg^heÿ
                                                                                                                        1ÿ
                                                                           ÿ
                                                                           ÿÿÿÿÿÿÿÿÿ ¡¢¡ÿÿÿ £ÿÿ¤ÿ¥
                                                                          Case 2:17-cv-03007-APG-VCF Document 272 Filed 08/06/20 Page 2 of 4

                                                                            ÿ
                                                                      2     ;<=>?@><ABÿCDÿEDFEGEFHCIÿCDFÿJEKELMDÿNOÿKPMÿ
                                                                           QÿKCKMÿNOÿRCSPEDTKNDUÿV<;;WÿVXA=ÿY>Z[<ÿ
                                                                      1     ÿ\=XA;    Bÿ]]^BÿCÿRCSPEDTKNDÿ]E_EKMFÿ
                                                                             ]EC`EIEKaÿ^N_bCDaUÿY[@^V>]]ÿ=cÿ
                                                                      3    QAQQY<?Bÿ>QdcÿFèeCÿ@V>ÿ]<RÿXff[^>Qÿ
                                                                      4    XfÿY[@^V>]]ÿ=>>ZÿQAQQY<?ÿgÿ
                                                                           <QQX^[<@>QBÿCDÿEDFEGEFHCIÿCDFÿJEKELMDÿNOÿ
                                                                      5    KPMÿQKCKMÿNOÿ^CIEONhDECUÿQ^V=X>@>=Bÿ
                                                                           \X]ZY<=iÿgÿj>?Z>=Bÿ;cQcBÿCÿ
                                                                      6    RCSPEDTKNDÿ;hNOMSSENDCIÿQMhGEJMSÿ
                                                                           ^NhbNhCKENDUÿCDFÿi>?ÿjcÿ;=[k>@@Bÿ>QdcBÿCÿ
                                                                      7    JEKELMDÿNOÿKPMÿQKCKMÿNOÿXlICPN_CBÿ
                                                                      8    ÿ
                                                                                                    ZMOMDFCDKScÿ
                                                                      9            ;ICEDKEOOBÿZEC_NDFÿ=MSNhKSÿAQÿ^NIIMJKENDBÿ]]^ÿmnZEC_NDFoÿNhÿn;ICEDKEOOopBÿCDFÿZMOMDFCDKÿ
                                                                     2:    QJPhNMKMhÿ\NIF_ChlÿgÿjMDFMhBÿ;cQcÿmnQ\jopBÿbHhSHCDKÿKNÿ]=ÿ7q1m`pBÿhMrHMSKÿKPCKÿKPESÿ^NHhKÿThCDKÿ
          7885ÿ 3 43ÿ 7ÿ




                                                                     22    ;ICEDKEOOÿIMCGMÿKNÿOEIMÿCÿIE_EKMFÿQHhhMbIaÿhMICKMFÿKNÿQ\jsSÿQbMJECIÿYNKENDÿKNÿZES_ESSÿm>^fÿt1:1Bÿ
                          7'(ÿ)*!+,ÿ*$-+.ÿ/0(ÿÿ)1,ÿ-+1&ÿ
 ÿÿÿ7ÿ6ÿ!!ÿ




                                                                     21    KPMÿnYNKENDopBÿCSÿONIINuSvÿ
                                    ÿ"ÿ5#ÿ$%&ÿ




                                                                     23            XDÿwHIaÿ14Bÿ1:1:BÿQ\jÿOEIMFÿEKSÿ=MSbNDSMÿKNÿZEC_NDFsSÿXbbNSEKENDÿKNÿQ\jsSÿYNKENDÿm>^fÿ
                                                                     24    t156BÿKPMÿn=MbIaopcÿ@PMÿ=MbIaÿJNDKCEDSÿhMOMhMDJMSÿKNÿJMhKCEDÿOCJKSÿKPCKÿuMhMÿDNKÿEDJIHFMFÿEDBÿNhÿ
                                                                     25    uMhMÿDNKÿCGCEIC`IMÿCKÿKPMÿKE_MÿNOÿOEIEDTBÿKPMÿYNKENDÿKPhMMÿ_NDKPSÿMChIEMhÿx>^fÿ?Ncÿ1:1ycÿjMJCHSMÿ
234456




                                                                     26    ZEC_NDFÿCSSMhKSÿEKÿFEFÿDNKÿPCGMÿCDÿNbbNhKHDEKaÿKNÿCFFhMSSÿKPMSMÿESSHMSÿEDÿEKSÿXbbNSEKENDBÿQ\jÿPCSÿ
                                                                     27    CThMMFBÿSH`zMJKÿKNÿKPESÿ^NHhKsSÿCbbhNGCIBÿKNÿCIINuÿZEC_NDFÿKNÿOEIMÿCÿSPNhKÿm5ÿbCTMSpÿQHhhMbIaÿKNÿ
                                                                     28    CFFhMSSÿKPMÿEDONh_CKENDÿZEC_NDFÿJNDKMDFSÿEKÿFEFÿDNKÿPCGMÿCDÿNbbNhKHDEKaÿKNÿhMSbNDFÿKNBÿEDJIHFEDTvÿ
                                                                     29    m2pÿKPMÿKuNÿCFFEKENDCIÿICuSHEKSÿEDEKECKMFÿ`aÿKPMÿICuÿOEh_ÿNOÿ<ÌhETPKÿQKNFFChFÿCTCEDSKÿZEC_NDFÿ
                                                                     1:    SEDJMÿKPMÿOEIEDTÿNOÿKPMÿYNKENDBÿhMOMhMDJMFÿEDÿKPMÿZMJIChCKENDÿNOÿwNhTMÿ<IGChMLBÿ>SrcÿCKKCJPMFÿKNÿKPMÿ
                                                                     12    =MbIaÿCSÿ>{PÈEKÿ2Uÿm1pÿKPMÿFNJH_MDKSÿFESJINSMFÿEDÿQ\jsSÿQE{KPÿQHbbIM_MDKCIÿZESJINSHhMBÿCKKCJPMFÿ
                                                                     11    KNÿKPMÿ=MbIaÿCSÿ>{PÈEKÿ6Uÿm3pÿKPMÿbNhKENDÿNOÿZMOMDFCDKÿ=MMFÿVMEDÿgÿ<SSNJECKMSsÿ@PEhKMMDKPÿ
                                                                     13    QHbbIM_MDKCIÿZESJINSHhMBÿCKKCJPMFÿKNÿKPMÿ=MbIaÿCSÿ>{PÈEKÿ7Bÿm4pÿQ\jsSÿhMrHMSKÿONhÿ|}ÿÿ
                                                                     14    hMGEMuÿNOÿbMhKEDMDKÿFNJH_MDKSBÿCDFÿm5pÿKPMÿE_bCJKÿNOÿm2pqm4pÿNDÿCDaÿNOÿKPMÿChTH_MDKSÿhCESMFÿEDÿ
                                                                     15    ZEC_NDFsSÿXbbNSEKENDÿNOÿKPMÿYNKENDcÿÿ
                                                                     16    eeeÿ
                                                                     17    eeeÿ
                                                                     18    eeeÿ
                                                                                                                           1ÿ
                                                                           ÿ
                                                                          ÿ¡¢£¤¢¥¦¥¥¡¢§¨©¢ª«ÿÿÿ¬­£®¯°±ÿ¡ ÿÿÿ«²³´ÿ¥µ¶¥·¶¥ÿÿÿ̈¸ÿ¦ÿ­¹ÿº
                                                                          Case 2:17-cv-03007-APG-VCF Document 272 Filed 08/06/20 Page 3 of 4

                                                                            ÿ
                                                                      2     ÿ      ;<ÿ=>?=ÿ@?ABACÿ=>DÿE?F=BDAÿGHIIDG=BJDIKÿFDLMDA=ÿ=>?=ÿ=>DÿNHMF=ÿOF?<=ÿPB?QH<RÿID?JDÿ=HÿSBIDÿ=>Dÿ
                                                                      3    FÿDLMDA=DRÿTMFFDUIKÿVB=>B<ÿADJD<ÿW7XÿR?KAÿ?S=DFÿ=>DÿNHMF=ÿOF?<=Aÿ=>BAÿYHB<=ÿZH=BH<[ÿÿÿ
                                                                      1                      ÿÿ&ÿÿ\ÿÿ+!+!]ÿ ÿ
                                                                      4    ^_``aTE;;aÿZb_P`_CÿccEÿ                         cxET;aÿa`xcT;aCÿE[N[ÿ
                                                                      5    ÿ                                               ÿ
                                                                           dedÿghijjikÿlmÿnijopeqrisÿteumÿ                 dedÿpÿmÿpjsÿteumÿ
                                                                      6    vvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ                  vvvvvvvvvvvvvvvvvvvvvvvvvvvvvÿ
                                                                      7    EwxccxEÿb[ÿTxcy`Tz_xCÿ̀T{[ÿ                     Y;T`EwÿE[ÿ^b_xaCÿ̀T{[ÿ
                                                                           aDJ?R?ÿ|?FÿaH[ÿ22376ÿ                           aDJ?R?ÿ|?FÿaH[ÿ6651ÿ
                                                                      8    1991ÿwHV?FRÿwMO>DAÿE?F}V?KCÿTMB=Dÿ4::ÿ Z`^baÿw[ÿwZZ`cCÿ̀T{[ÿ
                                                                           c?AÿyDO?ACÿayÿ89269ÿ                            aDJ?R?ÿ|?FÿaH[ÿ234:4ÿ
                                                                      9    ÿ                                               99::ÿNHJB<O=H<ÿNFHAAÿPFBJDCÿTMB=Dÿ23:ÿ
                                                                     2:    ?<Rÿ                                            c?AÿyDO?ACÿayÿ892447:53ÿ
                                                                           ÿ                                               ÿ
          7885ÿ 3 43ÿ 7ÿ




                                                                     22    _xNwb_Pÿ~[ÿ̀ETz`xaCÿ̀T{[ÿÿÿ                     lqqrpeÿrÿppqÿ
                          7'(ÿ)*!+,ÿ*$-+.ÿ/0(ÿÿ)1,ÿ-+1&ÿ




                                                                           liqqpÿgrÿÿipÿ                           nhrpqprsÿjrÿÿpprsÿgmnmÿ
 ÿÿÿ7ÿ6ÿ!!ÿ




                                                                     23    Y`_`ÿ|bNZbaCÿ̀T{[ÿÿÿ                        ÿ
                                                                           liqqpÿgrÿÿipÿ                           ÿ
                                    ÿ"ÿ5#ÿ$%&ÿ




                                                                     21    ZxNw`cc`ÿ̀ÿP_x`Cÿ̀T{[ÿÿÿ                     ÿ
                                                                     24    liqqpÿgrÿÿipÿ                           ÿ
                                                                           3::ÿ̀?A=ÿ|FHV?FRÿ|IJR[CÿTMB=Dÿ28::ÿ
                                                                     25    HF=ÿc?MRDFR?IDCÿcÿ111:2ÿ
                                                                           ÿ
234456




                                                                     26    ?<Rÿÿ
                                                                     27    ÿ
                                                                           N;;E`_ÿc`y`aT;aCÿE[b[ÿ
                                                                     28    xZ|`_cÿZb;a_Twz;aCÿ̀T{[ÿ
                                                                           aDJ?R?ÿ|?FÿaH[ÿ5:65ÿ
                                                                     29    ^_`^;_ÿ_b`Z`_Cÿ̀T{[ÿ
                                                                           aDJ?R?ÿ|?FÿaH[ÿ2:922ÿ
                                                                     3:    2815ÿyBII?ODÿND<=DFÿNBFGIDÿ
                                                                     32    c?AÿyDO?ACÿayÿ89214ÿ
                                                                           ÿ
                                                                     33    lqqrpeÿrÿgjiqiÿ
                                                                           iÿperqeÿrkrqiÿ
                                                                     31    ÿ
                                                                     34    ÿ IT IS SO ORDERED.
                                                                           ÿ                              ÿ
                                                                     35          Dated: August 6, 2020           ________________________
                                                                     36                                          ANDREW P. GORDON

                                                                     37
                                                                                                                 UNITED STATES DISTRICT JUDGE


                                                                     38
                                                                                                                            1ÿ
                                                                           ÿ
                                                                          xyz{ÿ}~ xÿÿÿ{ÿ}ÿÿÿ{ÿ}ÿÿÿy{ÿÿÿ
                                                                          Case 2:17-cv-03007-APG-VCF Document 272 Filed 08/06/20 Page 4 of 4

                                                                           ÿ
                                                                      2    ÿ
                                                                                                             ;43<=/=; <4ÿ8/ÿ643"=;4ÿ
                                                                      3    ÿ        >ÿ?@A@BCÿD@AE>FCÿGHIGÿ>ÿJKJLGMNOPLIKKQÿRPKJSÿGHJÿRNMJTNPOTÿUPGHÿGHJÿDKJMVÿNRÿGHJÿ
                                                                           ÿ
                                                                      4    DNWMGÿXQÿWYPOTÿGHJÿDZ[@DFÿYQYGJ\ÿNOÿGHPYÿ6GHÿSIQÿNRÿ]WTWYG^ÿ3:3:_ÿ>ÿIKYNÿLJMGPRQÿGHIGÿGHJÿ
                                                                      1    RNMJTNPOTÿSNLW\JOGÿPYÿXJPOTÿYJM`JSÿGHPYÿSIQÿNOÿIKKÿLNWOYJKÿNRÿMJLNMSÿNMÿabcÿefÿgIMGPJYÿPSJOGPRPJSÿ
                                                                      5    NOÿGHJÿDNWMGhYÿiJM`PLJÿjPYGÿ`PIÿGMIOY\PYYPNOÿNRÿkNGPLJYÿNRÿ@KJLGMNOPLÿFPKPOTÿTJOJMIGJSÿXQÿ
                                                                      6    DZ[@DF_ÿFNMÿIOQÿLNWOYJKÿNMÿgIMGPJYÿUHNÿIMJÿONGÿIMJÿONGÿIWGHNMPlJSÿGNÿMJLJP̀JÿkNGPLJYÿNRÿ
                                                                      7    @KJLGMNOPLÿFPKPOTÿJKJLGMNOPLIKKQ^ÿ>ÿLJMGPRQÿGHIGÿ>ÿYJM`JSÿGHNYJÿgIMGPJYÿ̀PIÿFPMYGÿDKIYYÿm_i_ÿZIPK_ÿÿÿ
                                                                      8    ÿ
                                                                                                                           nenÿopbqpÿrpstpucÿ
                                                                      9                                                    ]OÿJ\gKNQJJÿNRÿvMJJOYgNNOÿZIMSJMÿjjwÿÿ
                                                                                                                                ÿ
                                                                     2:    ÿ
          7885ÿ 3 43ÿ 7ÿ




                                                                     22
                          7'(ÿ)*!+,ÿ*$-+.ÿ/0(ÿÿ)1,ÿ-+1&ÿ
 ÿÿÿ7ÿ6ÿ!!ÿ




                                                                     23
                                    ÿ"ÿ5#ÿ$%&ÿ




                                                                     24
                                                                     21
                                                                     25
234456




                                                                     26
                                                                     27
                                                                     28
                                                                     29
                                                                     3:
                                                                     32
                                                                     33
                                                                     34
                                                                     31
                                                                     35
                                                                     36
                                                                     37
                                                                     38
                                                                                                                            1ÿ
                                                                           ÿ
